               IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF MISSOURI
                          SOUTHWESTERN DIVISION

UNITED STATES OF AMERICA,

                      Plaintiff,

       vs.                                           Case No: 04-05025-01-CR-SW-BCW

GLENN HARLOW,

                      Defendant.


                  GOVERNMENT’S SENTENCING MEMORANDUM

       The United States of America, by and through Timothy A. Garrison, United States

Attorney for the Western District of Missouri, and undersigned counsel, respectfully submits

this sentencing memorandum in the above-captioned matter, set for a re-sentencing hearing on

October 25, 2018. For the reasons set forth below, the Government recommends that this

Court sentence the defendant, Glenn Harlow, to 188-months’ imprisonment, followed by a

five-year term of supervised release.

                               I. FACTUAL BACKGROUND

       On July 6, 2004, Officer Matt Shuster of the Mount Vernon Police Department was

dispatched to the intersection of Hazel and South Streets in reference to a report of the unlawful

use of fireworks. Upon arrival, Officer Shuster made contact with the defendant, Glenn

Harlow. The defendant had been warned on three previous occasions to discontinue his use

of fireworks by the officer. The defendant initially lied to Officer Shuster and denied using

fireworks, then reluctantly admitted that he had in fact been discharging fireworks.




        Case 3:04-cr-05025-BCW Document 99 Filed 10/15/18 Page 1 of 10
       During the course of the encounter, Officer Shuster noted an unusual bulge in the

defendant’s pocket. The officer asked the defendant for permission to conduct a pat-down

search. The defendant immediately took a step backward and told the officer not to touch him,

while shielding his pocket with his hand. The officer advised the defendant that if the item

concealed is his pocket was only a misdemeanor offense, he would not issue a citation. The

defendant then reached in his pocket and began to manipulate the unseen object. After hearing

the object make a clicking sound, the officer drew his service weapon, and told the defendant

to empty his pocket. The defendant complied and withdrew a Raven Arms, .25 caliber pistol

from his pocket. The defendant, a convicted felon, was then arrested.

       On September 16, 2004, a federal grand jury seated in Springfield, Missouri, returned

a one-count indictment, charging the defendant with being felon in possession of a firearm, in

violation of 18 U.S.C. § 922(g)(1). The defendant appeared before United States Magistrate

Judge James C. England on September 20, 2004 for a detention hearing. The Magistrate

ultimately released the defendant from custody on a $25,000.00 unsecured bond.

       The defendant pleaded guilty to the indictment on August 25, 2005, without benefit of

a plea agreement. The matter was thereafter set for a sentencing hearing on March 13, 2006,

before United States District Judge Dean Whipple. The defendant failed to appear for the

hearing, resulting in a warrant being issued for his arrest.

       On June 28, 2006, members of the Southern Missouri Fugitive Task Force, along with

the United States Marshals Service, tracked the defendant to the Miracle Factory, in Monett,

Missouri. As the defendant attempted to leave the parking lot, task force officers blocked the

exit, prompting the defendant to drive around the roadblock. In the process, the defendant



                                                2

        Case 3:04-cr-05025-BCW Document 99 Filed 10/15/18 Page 2 of 10
nearly ran over one of the members of the task force. The task force members briefly pursued

the defendant, but discontinued the chase due to safety concerns.

       Later the same day, task force officers again located the defendant, after finding his

vehicle concealed in a nearby outbuilding. After surrounding the residence, law enforcement

officers demanded that the defendant exit the building or they would obtain a warrant to enter

by force. The defendant then voluntarily exited the residence and surrendered to the assembled

officers.

       On September 21, 2006, a superseding indictment was returned, charging the defendant

with failing to appear, in violation of 18 U.S.C. § 3146, in addition to the original count. The

defendant pleaded guilty to the superseding indictment on November 21, 2006 without a plea

agreement.

       The defendant was sentenced by Judge Whipple on June 14, 2007, to consecutive terms

of imprisonment of 180 months on Count One (as an “armed career criminal” under 18 U.S.C.

§ 924(e)), and four months as to Count Two, and an additional four months based on the

enhancement in 18 U.S.C. § 3147, for an aggregate sentence of 188 months’ imprisonment.

                                      II. ARGUMENT

       The defendant is now scheduled to appear before the Court for re-sentencing after being

granted relief pursuant to the provisions of 28 U.S.C. § 2255. The defendant, despite his

egregious criminal history, and demonstrated lack of respect for the law, suggests that this

Court impose a sentence of “no more than 78 months.” (Harlow Memo. 1). The Government

respectfully submits that the defendant’s actions in the instant offense, the obvious

wrongfulness of his conduct, compounded by his abject inability to obey the law, support the



                                               3

            Case 3:04-cr-05025-BCW Document 99 Filed 10/15/18 Page 3 of 10
imposition of the identical sentence originally imposed by the Court, that 188 months’

imprisonment.

       A.      Statutory and Guidelines Calculations

       The United States Sentencing Guidelines are now advisory, but they remain “the

starting point and the initial benchmark” in sentencing. Gall v. United States, 552 U.S. 38, 49-

50 (2007). The Guidelines must be properly calculated and considered, but ultimately the

Court must craft a sentence that sufficiently accounts for the sentencing factors and objectives

outlined in 18 U.S.C. § 3553(a). Id. at 49-50. “A sentence is substantively reasonable when

the length of the sentence reflects the gravity of the crime and the § 3553(a) factors as applied

to the case.” United States v. Martinez-Barragan, 545 F.3d 894, 905 (10th Cir. 2008).

       In this case, the resentencing addendum to the presentence report concludes that the

defendant’s advisory Guideline range of imprisonment is 63 to 78 months’ imprisonment. The

Government, after carefully reviewing the calculations contained in the addendum, has no

objections to the conclusion of the United States Probation Office. The defendant has objected

to the criminal history points assessed to the defendant by virtue of a conviction sustained after

he was originally sentenced in this case. The defendant, however, concedes that the imposition

of the two criminal history points was valid under binding Circuit precedent. Consequently,

both the defendant and the Government are in agreement that the calculations contained in the

resentencing addendum are correct under current law.

       Nevertheless, the Government maintains that the sentence originally imposed remains

appropriate given the defendant’s egregious criminal history, the nature and circumstances of

the offense, and the defendant’s abject failure to respect the law. The defendant cites no change

in circumstances that justifies cutting his original sentence by more than 50%. This assessment

                                                4

        Case 3:04-cr-05025-BCW Document 99 Filed 10/15/18 Page 4 of 10
was expressly adopted by Judge Whipple in his order denying the defendant’s § 2255,

concluding that “after reviewing the record, the Court once again finds that a 188-month total

term of imprisonment is an appropriate and reasonable sentence regardless of whether Movant

qualifies for an enhancement under the ACCA.” (Harlow v. United States, No.16-05052-CV-

W-DW, DCD 7 at 3).

       B.     Statutory Sentencing Factors

              1. Nature and Circumstances of the Offense

       As noted above, the defendant was arrested after a brief, but dangerous encounter with

a police officer investigating a fireworks complaint. The defendant’s failure to comply with

the officer’s request to conduct a pat-down, compounded by his manipulation of a loaded

firearm, elevated this rather innocuous call into an armed confrontation. It should be noted

that the defendant had only been recently released from the Missouri Department of

Corrections at the time of the incident.

       The defendant, while on bond, was cited by United States Pretrial Services for being

cited for assault, and consuming alcohol. Despite these violations of the conditions of his

release, no averse action was recommended by the defendant’s pretrial services officer. The

defendant, nearly one year after being indicted, finally entered a plea of guilty on August 25,

2005. The defendant remained on bond pending the sentencing hearing.

       The defendant failed to appear for his sentencing hearing, resulting in his bond being

revoked and a warrant issued for his arrest. The defendant remained a fugitive from justice

until June 28, 2006. The defendant was taken into custody after nearly striking a law

enforcement officer and leading the officers on a pursuit that was abandoned due to the danger

posed to the public. As result of the defendant’s deliberate and dangerous efforts to avoid the

                                               5

        Case 3:04-cr-05025-BCW Document 99 Filed 10/15/18 Page 5 of 10
consequences of his misbehavior, the Government filed a superseding indictment charging the

defendant with failure to appear.

              2. History and Characteristics of the Defendant

       The defendant was 23 years old at the time of his arrest for unlawfully possessing a

firearm. The defendant, at that time, had already amassed seven felony convictions, as well as

five misdemeanor convictions. As the Court is aware, three of those convictions were regarded

as violent felony offenses under the Armed Career Criminal Act at the time of the offense.

       The facts underlying these convictions are far more egregious than typical. The

defendant’s first set of felony convictions were predicated upon an episode where the

defendant broke into a private residence while the homeowners were attending church, and

stole a rifle and tools. Not content to merely deprive the property owners of their possessions,

the defendant also destroyed a refrigerator, wood stove, television, stereo system, music

instruments, a ceiling fan, and jewelry box. Incredibly, the defendant received a suspended

sentence, and placed on probation. The defendant’s probation was revoked just seven months

later for a litany of violations.     The defendant served almost his entire sentence in

administrative segregation and was never paroled.

       The defendant was arrested just six months after committing the aforementioned

burglary by the Springfield Police Department. The arresting officers made contact with the

defendant in connection with another burglary investigation. The defendant was in possession

of a number car stereo systems that had stolen in earlier automobile burglaries as well as a

quantity of marijuana. A pry bar with glass fragments on the tip was also located the vehicle.

Due to an error, the defendant’s van was released to him before it could be processed, resulting

in no charges being filed in connection with the burglaries.

                                               6

        Case 3:04-cr-05025-BCW Document 99 Filed 10/15/18 Page 6 of 10
       The defendant continued his crime spree by burglarizing a business on November 13,

1999. The defendant, in the course, of committing this crime damaged the business by

shooting the front door and windows, causing extensive damage. A few days later, the

defendant attempted to crash his vehicle into two police cars, creating a grave risk of death or

serious physical injury to the officers occupying the cars in question. Once apprehended, the

defendant was found to be in possession of a short barrel rifle, and methamphetamine. During

the course of his three-year term of incarceration, the defendant accumulated 77 disciplinary

actions. The defendant was released from prison on November 16, 2003, approximately eight

months before he was arrested for the instant offense of being a felon in possession of a firearm.

       While awaiting trial on the instant offenses, the defendant was charged with third

degree assault and forgery. The defendant was later convicted of forgery in the Circuit Court

for Lawrence County and sentenced to a one-year term of imprisonment.

       The defendant has spent less than one year of his adult life outside the supervision of

the court or imprisoned.

               3. Need to Promote Respect for the Law

       Given the defendant’s abject inability to obey the law, the conditions of his probation,

his repeated and gratuitous acts of criminality, as well as his willingness to deliberately

disregard the orders of this Court, it is of no little importance that the sentence imposed by the

Court should impress upon the defendant that his continued disregard of the law will have

serious consequences. The defendant has been afforded multiple opportunities to discontinue

his criminal career. The defendant obtained his GED while in prison and reports that he is an

experienced welder and cook. Despite these accomplishments, the defendant continued to



                                                7

        Case 3:04-cr-05025-BCW Document 99 Filed 10/15/18 Page 7 of 10
engage in violent and life-threatening behavior. Reducing the defendant’s sentence will only

reinforce the defendant’s profound lack of respect for the law.

              4. Need to Afford Adequate Deterrence to Criminal Conduct

       It would appear that the only mechanism to ensure the defendant is deterred from

engaging in criminal conduct is incarceration. A sentence of 188-months’ imprisonment will

unquestionably prevent the defendant from committing additional crimes for the remaining

length of his incarceration. Presumably, the recognition that there is a serious consequence for

failing to abide by the law and the mandates of the courts will deter the defendant from

committing future illegal acts. Moreover, reducing the defendant’s sentenced will only

embolden the defendant to engage of further criminality.

              5. Need to Protect the Public from Further Crimes of the Defendant

       The defendant has amassed a remarkable criminal history in a very short time.      Many

acts were incredibly dangerous and placed the lives of numerous innocent bystanders in

jeopardy. The defendant’s repeated efforts to injure law enforcement officers is of grave

concern. Consequently, the re-imposition of the original sentence is fully warranted to protect

the public from the further predations of the defendant.

              6. Need to Provide the Defendant with Education, Vocational Training, or
                 Other Correctional Treatment

       The defendant also has long-term and persistent addiction to controlled substances.

Clearly, if the defendant has not already availed himself of such services, substance abuse

treatment is profoundly important for the defendant to become a productive member of society.




                                               8

        Case 3:04-cr-05025-BCW Document 99 Filed 10/15/18 Page 8 of 10
                                      III. CONCLUSION

        The sentence imposed on the defendant must necessarily protect the public from the

defendant’s predations, afford an adequate deterrence to criminal conduct, reflect the

seriousness of the offense, promote respect for the law, and, perhaps most importantly, provide

just punishment for the offense. In this case, the sentence originally imposed in this case

satisfies the interests of justice.



                                                   Respectfully submitted,

                                                   Timothy A Garrison
                                                   United States Attorney


                                                   /s/ James J. Kelleher_______________
                                                   JAMES J. KELLEHER
                                                   Assistant United States Attorney
                                                   Western District of Missouri
                                                   901 St. Louis Street, Suite 500
                                                   Springfield, Missouri 65806
                                                   (417)831-4406




                                              9

         Case 3:04-cr-05025-BCW Document 99 Filed 10/15/18 Page 9 of 10
                               CERTIFICATE OF SERVICE

       I hereby certify that on this the 15th day of October, 2018, I electronically filed the

foregoing document with the Clerk of the Court using the CM/ECF system which sent e-mail

notification of such filing to all CM/ECF participants in this case.


                                                    /s/ James J. Kelleher
                                                    JAMES J. KELLEHER




                                               10

        Case 3:04-cr-05025-BCW Document 99 Filed 10/15/18 Page 10 of 10
